Title: General Orders, 24 July 1778
From: Washington, George
To: 


          
            Head-Quarters Wrights-Mills [N.Y.] Friday July 24th 1778.
            Parole Hackensack—C. Signs Holland. Hull.
            
          
          The Commanding Officers of Corps will take particular Care that their Men are made
            acquainted with all such Orders which are necessary for their Government, as the plea of
            Ignorance will not be admitted in Excuse.
          The Rolls are to be called regularly twice a day (at troop and retreat beating) and
            every possible means used to keep the soldiers within the limits of the Camp—Those who
            disobey are to be severely punished.
          Pay-Abstracts to the 1st of June are immediately to be made and examined by the
            Pay-Master General and Auditors for all the Continental Troops, that Warrants may issue
            for Payment to that date.
          Accurate Lists of all the Field Officers belonging to the Brigades now on the Ground
            according to the present disposition are to be made out and brought to the
            Orderly-Office tomorrow morning nine ôClock, at which time the Brigade Majors will bring
            in a morning Report of the several Brigades.
        